DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 31 August 2021 has been entered in full.  Claims 1, 39, and 66 are amended.  Claims 6-11, 13-19, 23, 27-38, 42-44, 48-56, 59-65, and 67-90 are cancelled.
Claims 1-5, 12, 20-22, 24-26, 39-41, 45-47, 57, 58, and 66 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 November 2021 and 10 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The replacement drawings were received on 31 August 2021.  These drawings are acceptable.

Withdrawn Objections and/or Rejections
1.	The objection to claim 66 set forth at page 5 of the previous Office Action of 13 May 2021 is withdrawn in view of the amended claim (31 August 2021).
withdrawn in view of the amended claims (31 August 2021).
3.	The rejection of claims 20, 21, and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-29 of U.S. Patent No. 9,834,608 as set forth at pages 16-19 of the previous Office Action of 13 May 2021 is withdrawn in view of further consideration of the ‘608 claims.  Specifically, the claims of the ‘608 recite that the encoded chimeric Notch receptor comprises an extracellular domain comprising a first member of a specific binding pair.  The claims of the ‘608 patent do not recite that the first member binds an antigen or a peptide-MHC complex.
4.	The rejection of claims 1-4, 12, 20-22, 24-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,590,182 as set forth at pages 20-23 of the previous Office Action of 13 May 2021 is withdrawn in view of further consideration of the ‘182 claims. Specifically, the claims of the ‘182 recite that the encoded chimeric Notch receptor comprises an extracellular domain comprising a first member of the first specific binding pair.  The claims of the ‘182 patent do not recite that the first member binds an antigen or a peptide-MHC complex.

Claim Objections
5.	Claims 45, 46, 57, 58, and 66 are objected to because of the following informalities:  
.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

6.	Claims 20-22, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,670,281. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an isolated nucleic acid encoding a chimeric Notch polypeptide comprising from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a specific binding member, (b) a proteolytically cleavable Notch receptor polypeptide, and (c) an intracellular domain comprising a transcriptional activator.  The basis for this rejection is set forth at pages 12-15 of the previous Office Action of 13 May 2021.

7.	Claims 20-22 24-26, 39-41, 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,822,387. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a nucleic acid encoding a chimeric Notch polypeptide comprising (a) an extracellular domain comprising a specific binding member, (b) a Notch receptor polypeptide, and (c) an intracellular domain.  The basis for this rejection is set forth at pages 24-27 of the previous Office Action of 13 May 2021.

8.	Claims 20-22 24-26, 39-41, 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,836,808. Although the claims at issue are not identical, they are not patentably distinct from each other because both .


(i)	At page 10 of the Response of 31 August 2021, Applicant argues that according to MPEP § 804, double patenting analysis should consider the claims of a first patent application in relation to the claims (rather than the entire specification) of a second application or patent.  Applicant states that in other words, in attempting to establish a double patenting rejection, the Office should restrict its analysis to the claims (and not the entire specification) of the second patent or patent application.  Applicant points outs that according to MPEP § 804, any double patenting analysis should parallel the guidelines for analysis of obviousness under 35 U.S.C. §103.  Applicant asserts that the claimed polypeptide contains a domain that “specifically binds to a peptide-major histocompatibility complex (peptide-MHC)”.  Applicant submits that this element is not taught or suggested in any of the reference claims, and as such, a prima facie case of obviousness-type double patenting has not be established.  Applicant further argues that peptide-MHC complexes are atypical cell surface antigens because they are made from a complex of proteins, where the peptide in the complex is typically from an intracellular protein.  Applicant indicates that for this reason, generic reference to a “cell surface antigen” would not automatically lead one to think of a peptide-MHC complex.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  First, regarding the rejection over claims of U.S. Patent No. 9,670,281, claim 1 of the patent an antigen; (b) a Notch regulatory region comprising a Lin 12-Notch repeat, a heterodimerization domain comprising an S2 proteolytic cleavage site and a transmembrane domain comprising an S3 proteolytic cleavage site; and (c) an intracellular domain, heterologous to the Notch regulatory domain, comprising a transcriptional activator comprising a DNA binding domain, wherein the transcriptional activator replaces a naturally-occurring intracellular notch domain, and wherein binding of the scFv or the nanobody to the antigen in trans induces cleavage at the S2 and S3 proteolytic cleavage sites, thereby releasing the intracellular domain and wherein the chimeric Notch polypeptide does not bind its naturally-occurring ligand Delta (emphasis added by Examiner).  Claim 12 of the ‘281 patent recites that the antigen is a cancer-associated antigen.  The specification of the patent lists numerous antigens, including cancer-associated (and MHC-peptide) antigens, HLA-A1/MAGE1 and HLA-A2/NY-ESO-1 (column 28, lines 60-67; column 29, lines 1-9; column 90, lines 52-53; column 92, lines 19-20; column 93, lines 53-54; column 95, lines 21-22).
Second, regarding the rejection over claims of U.S. Patent No. of U.S. Patent No. 10,822,387, claim 1 of the patent, for example, recites a method of treating a subject for a cancer, the method comprising: administering the subject: (i) a nucleic acid encoding a chimeric Notch receptor polypeptide comprising: (a) an extracellular binding domain that comprises an antigen binding region of an antibody; (b) a Notch core regulatory domain; and (c) an intracellular domain that comprises a DNA binding domain, wherein the intracellular domain does not comprise an immunoreceptor activation domain or a co-stimulatory domain and wherein binding 
Third, the rejection over claims of U.S. Patent No. of U.S. Patent No. 10,836,808, for example, claim 1 of the patent recites a molecular circuit comprising: (a) a nucleic acid encoding a chimeric Notch receptor polypeptide comprising: (i) an extracellular binding domain that comprises an antigen binding region of an antibody; (ii) a Notch receptor regulatory domain; and (iii) an intracellular domain that comprises a DNA binding domain, wherein the intracellular domain does not comprise an immunoreceptor activation domain or a co-stimulatory domain; wherein binding of the antigen binding region of (a)(i) to an antigen induces proteolytic cleavage of the Notch receptor regulatory domain of (a)(ii) and releases the DNA binding domain of (a)(iii); and (b) an expression cassette comprising a transcriptional control element operably linked to a nucleic acid encoding a therapeutic agent, wherein the released DNA binding domain binds to the transcriptional control element and induces expression of the nucleic acid encoding a therapeutic agent (emphasis added by Examiner).  Claim 5 of the ‘808 patent recites that the 
Although Applicant argues that the Office should restrict its analysis to the claims (and not the entire specification) of the second patent or patent application, the Examiner did not utilize the entire specifications of the patents to establish the double patenting rejections.  Rather, in each of the double patenting rejections above, the select portions of the ‘281, ‘387, and ‘808 specifications cited by the Examiner were relied upon to properly construe the scope of the claims (see MPEP §804(II)(B)(2)(a)). 
MPEP §804(II)(B)(2)(a) also clearly teaches that:
“[i]n analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of the reference claim.  For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus.  If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim”.

The encoded chimeric Notch polypeptides recited in the ‘281, ‘387, and ‘808 patent claims encompass an extracellular domain that comprises a scFv or antibody that specifically binds to an antigen.  The specifications of the patents list numerous antigens, including MHC-.



Conclusion
Claims 20-22, 24-26, 39-41, and 47 are rejected.  Claims 45, 46, 57, 58, and 66 are objected.  Claims 1-5 and 12 are allowable.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
22 November 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647